Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank.et al. NPL (“Automatic Selection of Molecular Images from Electron Micrographs”) cited on IDS.
Regarding claim 1, a method for automatically locating and extracting a plurality of two-dimensional projections of particles in a micrograph image (see Abstract, “images of single molecules may be selected automatically from a digitized electron micrograph” also page 170, under “3. Theory” line 11-13 “Two-dimensional cross-correlation between the source and the reference field yields (ignoring terms containing noise}”), the method comprising: receiving, by an electronic processor (page 169, Introduction; “Although modern computer linked image display systems facilitate the interactive selection of particles from digitized micrographs), a micrograph image of a sample including a plurality of particles of a first type see page 169, Introduction: “The method of single particle averaging [1] is being increasingly used to obtain structural information from electron micrographs showing macro-molecules in distinct views”); automatically assembling, by the electronic processor (see page 169, Introduction: “Thus it is worth looking for a computer algorithm that is capable of locating particles automatically”; see also page 172, section 4 “Practical Implementation” i.e., SPIDER image processing system), a set of reference images from the micrograph image by analyzing image data from the micrograph image in each of a plurality of partially overlapping windows,  (see page 170, under “3. Theory”, line 7-11: “we now window out the jth realization of the particle,  and place it into a reference image field, in a position corresponding to its position in the source field, characterized; see also page 171, left col., 4th paragraph, “…the basis for the automatic particle selection by windowing from the original image file. We call this procedure of selecting image subfields from a large image field based on a ranked list of correlation peaks correlation windowing.”), identifying a subset of windows with image data satisfying at least one statistic criterion compared to other windows in the plurality of partially overlapping windows (see page 169, Introduction line, 22+; “However, with statistically well-defined (medium or high dose) images, a higher accuracy of spatial localization and a better signal discrimination may be achieved with a different approach, which will be described in the following”; see also page 171, left col., 4th paragraph, “…procedure of selecting image subfields from a large image field based on a ranked list of correlation peaks correlation windowing.” ), and including the identified subset of windows in the set of reference images (see page 169, under 2.Principle of automatic selection; (d) window the data field at positions corresponding to the peak positions found; see also page 171, left col., 5th paragraph, “For a reference particle positioned in the center of its frame (a position it will have as a consequence of the centering preceding the rotational averaging), the particles selected by the correlation windowing algorithm described above will be automatically centered and immediately amenable to masking, application of alignment or rotational filtration.”); analyzing image data from the micrograph image in each of a plurality of query image windows by calculating a cross-correlation between the image data in each of the plurality of query image windows and each reference image of the set of reference images (see page 169, under “2. Principle of automatic selection” (b) cross-correlate the reference field with the data field); and automatically identifying, based at least in part on the cross-correlation (see page 171 Col. 1 line 30+; “The set of coordinates of accepted CCF peaks (which are the theoretical center coordinates of "good" particles) are the basis for the automatic particle selection by windowing from the original image file. We call this procedure of selecting image subfields from a large image field based on a ranked list of correlation peaks correlation windowing”), a plurality of locations in the micrograph image each containing a two-dimensional projection of a different instance of a particle of the first type (see page 170, under “3. Theory” line 1+; “The optical density distribution in an image field showing a particle in a unique view d(r) at different positions and in different (in-plane) orientations defined by the two-dimensional rotation matrix”).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Frank further teaches calculating a value indicative of a response signal for each query image window based on the calculated cross-correlation (see page 169, Introduction line 14+; “maxima of the variance indicate the presence of structural content due to a "signal" structure superimposed on the noise background….., a higher accuracy of spatial localization and a better signal discrimination may be achieved with a different approach”, see also Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to claims 1 and 5 above, and further in view of Burbaker (US 20170103161 A1) Cited on IDS.
Regarding claim 2, the rejection of claim 1 is incorporated herein. Frank in the combination fails to teach the further limitation as recited in claim 2.
 Burbaker teaches generating a three-dimensional model of the particle based on the plurality of images of the two-dimensional projections of the particle extracted from the micrograph image (see para [0003]; “a method for molecule structure reconstruction from a set of 2D Cryo-electron microscope particle images of at least one target is provided, the method comprising determining a probabilistic model of 3D structures for the at least one”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Burbaker in order to determine a most likely 3D structure of each target (see para [0003]). 
Regarding claim 4, the rejection of claim 1 is incorporated herein. Burbaker in the combination further teaches calculating a normalized cross-correlation between each query image window and each reference image by calculating the cross-correlation between the query image window and the reference image at each of a plurality of offsets (see para [0108]; “With regard to quantitative evaluation, traditionally, the cryo-EM field has used the Fourier Shell Correlation (FSC) to measure the similarity between two 3D densities. FSC is the normalized cross-correlation, computed using the 3D Fourier coefficients of the density in shells of fixed frequency magnitude”).
Regarding claim 7, the rejection of claim 5 is incorporated herein. Burbaker in the combination further teaches the rejection analysis of claims 4 is equally applicable here (see also para [0108]; “If this is not the case, an optimal alignment can be computed by maximizing the (overall) normalized cross-correlation using a simplex based search”).


Claim 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied in claims 1 and 5 above, and further in view of Homman ( US 20080212880 A1) cited on IDS.
Regarding claim 6, the rejection of claim 5 is incorporated herein. Frank fails to teach the further limitation as recited in claim 6.
Homman teaches determining, for each query image window of the plurality of query image windows, a number of reference images in the set of reference images for which the cross-correlation between the reference image and the query image window exceeds a threshold (see Fig. 7A-C, para [0057]; discloses the calculated threshold values of measured virus particles). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Homman in order to evaluate the ratio of false positive and false negative number of virus particles by comparing the results with the result of experienced virologists (see Fig. 7A-C, para [0057]).
Regarding claim 8, the rejection analysis of claims 5 and 6 are equally applicable here (see also Fig. 7A-C, para [0057]). 
Regarding claim 9, the rejection of claim 8 is incorporated herein. Homman in the combination further teaches wherein the first threshold and the second threshold are calculated based at least in part on an analysis of the image data from the micrograph image (see para [0058]; “Quantization of structures in electron micrographs may be described as shown below. For comparison, an ideal case procedure providing complete separation between true and false structures would result in a Heaviside step function at some threshold value” implies the threshold values in para [0057] are based on electron micrographs image data).
Regarding claim 10, the rejection of claim 5 is incorporated herein. Homman in the combination further teaches training set of image data for a classifier based at least in part on the value indicative of the response signal for each of the plurality of query image windows; and training a classifier based on the training set of image data from the micrograph image includes analyzing the micrograph image using the trained classifier (see para [0003];” Therefore, a procedure has been developed for describing and classifying virus particle forms in electron micrographs based on determination of the invariant characteristics of the projection of a given virus structure. The template for the virus particle is created on the basis of information obtained from a small training set of electron micrographs and is then employed to classify and quantify similar structures of interest in an unlimited number of electron micrographs by a process of correlation”).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Homman as applied to claim 10 above, and further in view of Long (US 7958063 B2).
Regarding claim 11, the rejection of claim 10 is incorporated herein. The combination of Frank and Homman fails to teach the further limitation as recited in claim 11.
Long therein training the classifier based on the training set of image data from the micrograph image includes training a support vector machine classifier (see Fig.3c, Col.17, line 29+; “As an alternative classifier to Artificial Neural Networks (ANN), Support Vector Machines (SVM) for cell recognition can also be used”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Long in order to distinguish between unstained viable and non-viable cell in bright field image.

Regarding claim 12, the rejection of claim 10 is incorporated herein. Long in the combination further teaches identifying a first subset of query image windows, wherein the first subset of query image windows includes a first defined number of query image windows with the highest values indicative of the response signal, identifying a second subset of query image windows, wherein the second subset of query image windows includes a second defined number of query image windows with the highest values indicative of the response signal (see Fig. 30c, Col.17, line 42-56 ; “Therefore, in practice, an SVM is typically trained with a small subset of the pixel patches available for training, raising the possibility that the chosen subset is not representative. The above problem has been solved where the two classes are balanced, i.e., where both are represented by comparable numbers of class element”), assembling a training set of image data for a particle model based on the first subset of query image windows, and assembling a training set of image data for a noise model based on query image windows for the micrograph image that are not included in the second subset of query image windows (see Fig. 12a-b; Col. 11 line 33-41; FIGS. 11a-e depict sample images for a noise variation experiment where the zero-mean Gaussian noise varied between standard deviations”)
Regarding claim 13, the rejection of claim 12 is incorporated herein. Long in the combination further teaches wherein the second defined number is at least as large as the first defined number (see Col.24, line 37-51; To increase speed, only patches with average pixel intensities above a user-defined value are analyzed further).
Regarding claim 14, the rejection of claim 10 is incorporated herein. Long in the combination further teaches generating a binary segmentation image of the micrograph based on an output of the classifier (see Col.31, line 1-19; “achieved automatic co-registration, segmentation, and classification of cell nuclei in a similar fashion”), wherein the binary segmentation image classifies each individual pixel in the micrograph image as either a particle pixel or a noise pixel, wherein particle pixels contain image data indicative of at least part of a two- dimensional projection of a particle of the first type (see Col. 3 line 64- Col.4, line 9;’ Each of the plurality of pixel patches is an element of an N-dimensional space” N-dimensional can be 2 dimension).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Roth (US 20160267315 A1) .
Regarding claim 3, the rejection of claim 1 is incorporated herein. Frank further teaches dividing an image area of the micrograph image into a plurality of container areas (see page 169 2. Principle of automatic selection line 17-28; “This may be approximated by adding a few images that have been derived from the centered original image by rotation. The rotation angles are chosen such as to divide the angle between symmetry-related orien­tations into equal increments”), but fails to teach the rest of limitations cited in claim 3.
Roth teaches calculating a mean intensity and a variance for the image data in each of the plurality of overlapping windows (see para [0039]; “In general, the statistical value may include any number of statistical parameters, including but not limited to median, mean, mode, and trimmed mean”), a window with a highest mean intensity as compared to other windows in the same container area (see para [0044]; “For example, a classification image (i.e., an image generated from light emitted at a wavelength or wavelength band of a classification dye) may be searched for pixels that exhibit fluorescence higher in intensity than the background signal of the image”), a window with a lowest mean intensity as compared to the other windows in the same container area (see para [0044]; “Smaller or larger intensity levels relative to the background signal of the image may also be used”), a window with a highest variance as compared to the other windows in the same container area , and a window with a lowest variance as compared to the other windows in the same container area (see para [0069-0072); “In general, the statistic may be selected from any number of statistical parameters, including but not limited to median, mean, mode, and trimmed mean” implies the statistical parameters may include variance values). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Roth in order to save the statistics developed for the respective subsections in matrices specific to the wavelengths used to form the first and second sets of images.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Homman and Long as applied to claim 14 above, and further in view of Roth (US 20160267315 A1) .
Regarding claim 15, the rejection of claim 14 is incorporated herein. The combination of Frank, Homman, and Long fails to teach the further limitation as rejected in claim 15.
Roth teaches identifying a plurality of clusters of particle pixels in the micrograph image wherein each cluster of the plurality of clusters includes a plurality of adjacent particles pixels (see Fig.2 Block 52, para [0045]; “In particular, the method outlined in FIG. 3 may continue to block 62 to determine locations within sets of one or more identified pixels that respectively exhibit a maximum value for the optical parameter to detect the presence of particles within the image…..As used herein, a “collection of pixels” may generally refer to a grouping of pixels which are arranged immediately adjacent to each other (i.e., a cluster or conglomerate of contiguously arranged pixels)”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Roth in order to save the statistics developed for the respective subsections in matrices specific to the wavelengths used to form pixel grouping (see Fig. 2, para [0040-41]).
Regarding claim 16, the rejection of claim 15 is incorporated herein. Roth in the combination further teaches calculating a size of each cluster of the plurality of clusters (see para [0047]; “As shown in FIG. 3, block 64 outlines a process for ascertaining peak pixels among the sets of one or more identified pixels that respectively exhibit maximum values for the optical parameter. In such a process, each set of pixels may be iterated through to determine if the fluorescence value measured for each pixel has the maximum value within the set of pixels”), and identifying each cluster with a size less than a maximum threshold size (see para [0041]; “the method may continue to block 54 in which a statistical value of an optical parameter is determined solely among a set of pixels within the subsection which are not identified to exhibit an optical parameter above the predetermined threshold outlined in block 50”) and more than a minimum threshold size as a location in the micrograph image containing a different instance of the particle of the first type (see para [0052]; “In particular, upon determining the distance between the peak pixels is less than a predetermined threshold, rates of intensity change of an optical parameter may be computed for each set of pixels as an indicator of which set should be rejected”).
Regarding claim 17, the rejection of claim 15 is incorporated herein. Roth in the combination further teaches calculating a distance between the cluster and another cluster of the plurality of clusters that is closest to the cluster and identifying the cluster as a location in the micrograph image containing an instance of the particle of the first type only when the distance is greater than a threshold distance (see para [0050]; “Based upon the distance computed in block 70, a set of pixels corresponding to one of the two peak pixels may be accepted or rejected for further image processing as noted in block 72. For example, a set of pixels corresponding to one of the two peak pixels may be rejected for further image processing if the distance between the peak pixels is less than (and/or equal to) a predetermined threshold, such as but not limited to a threshold equivalent to projected diameters of one or two imaged particles or any distance there between”).
Regarding claim 18, the rejection of claim 15 is incorporated herein. Frank in the combination further teaches identifying a center of each cluster of the plurality of clusters, positioning a frame on the micrograph image for each cluster of the plurality of clusters based on the center of a different individual cluster (see page 169 2. Principle of automatic selection line 17-28; “This may be approximated by adding a few images that have been derived from the centered original image by rotation.”), but fails to teach the frame for each cluster of the plurality of clusters is of a defined size and shape.  Roth in the combination further teaches wherein the frame for each cluster of the plurality of clusters is of a defined size and shape (see Col. 13, line 47+; “The described embodiment uses a square pixel patch, but other embodiments can use pixel patches having different shapes. In a typical pixel patch of 25.times.25 pixels (which is enough to enclose a complete cell), there are 625 pixels, each of which is characterized by a grayscale intensity”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668